Title: From George Washington to Thomas Jefferson, 28 January 1792
From: Washington, George
To: Jefferson, Thomas



My dear Sir
[Philadelphia] 28th Jany 1792.

Enclosed is the rough draught of a letter to G.M.—I pray you to examine it, and alter any word, or sentence you may think too

strong; or the whole of it, retaining my object; from which I shall make a fair copy, & then take a press one: be not scrupulous therefore in making the alterations you judge necessary. In the course of tomorrow I will send you the letter to be made up with your dispatches. Yrs Sincerely

G.W.

